Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 1 of 11 PageID: 178




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
  VASWANI, INC.,

                 Plaintiff,
          v.                                        Civil Action No. 2:20-cv-20288-KSH-CLW

  NAGACHETAN BANGALORE                              OPINION AND ORDER
  MANJUNATHAMURTHY, et al.,

                 Defendants.


 I.     Introduction

        This matter comes before the Court on the unopposed motion of plaintiff Vaswani, Inc.

 (“Vaswani”) seeking an order under FED R. CIV. P. 4(f)(3) authorizing service of the summons and

 complaint by alternative means upon defendants located abroad [D.E. 10]. Vaswani more

 specifically seeks to serve several individual defendants by email, several entity defendants by

 email to their principals, and one individual defendant by Instagram. The Honorable Katharine S.

 Hayden has referred the motion to the undersigned. The Court has carefully considered the relevant

 submissions and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For

 the reasons stated below, the Court GRANTS Vaswani’s motion as to service upon all defendants

 except for Nanjundappa Madhusudhan and Radhika Rao, as to whom the court DENIES the

 motion without prejudice.

 II.    Background

         The facts underlying this case are not directly relevant to the present motion, and so will

 be summarized only briefly. Vaswani sells point-of-purchase displays to retailers throughout the

 United States. With the onset of the COVID-19 pandemic, Vaswani found itself in need of large

 quantities of personal protective equipment (“PPE”). Vaswani’s complaint alleges a fraud

 perpetrated by the roughly dozen defendants (“Defendants”) which resulted in Vaswani paying
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 2 of 11 PageID: 179




 $450,000.00 for PPE which was promised but never received. Vaswani sues to recover this sum

 and related damages. See generally D.E. 1 (the “Complaint”).

 III.   Legal Standard

        Rule 4(f), entitled “SERVING     AN INDIVIDUAL IN A     FOREIGN COUNTRY”, provides that

 “[u]nless federal law provides otherwise, an individual . . . may be served at a place not within any

 judicial district of the United States[] by other means not prohibited by international agreement,

 as the court orders.” FED. R. CIV. P. 4(f)(3). Alternative service is regularly permitted where “(a)

 there is no international agreement prohibiting service by the proposed method; (b) the proposed

 method of service is reasonably calculated to provide the defendant notice; and (c) [plaintiffs] have

 made a good faith effort to locate and serve defendants by traditional means.” Vanderhoef v. China

 Auto Logistics Inc., 2019 U.S. Dist. LEXIS 205798, at *6 (D.N.J. Nov. 26, 2019) (citing Celgene

 Corp. v. Blanche Ltd., 2017 U.S. Dist. LEXIS 35126, at *6 (D.N.J. Mar. 9, 2017)). The Court “is

 afforded wide discretion when ordering service of process under Rule 4(f)(3).” U.S. Sec. & Exch.

 Comm’n v. Secure Cap. Funding Corp., 2011 U.S. Dist. LEXIS 160867, at *6 (D.N.J. Aug. 3,

 2011) (quoting BP Prods. N. Am. v. Dagra, 236 F.R.D. 270, 271 (E.D. Va. 2006)).

        The first of the enumerated factors implicates the Hague Convention on the Service Abroad

 of Judicial and Extrajudicial Documents in Civil and Commercial Matters (Nov. 15, 1965, 20

 U.S.T. 361, 658 U.N.T.S. 163) (the “Hague Convention”). Concerning the second factor, “[f]or

 alternative service to comport with due process requirements, the method of service must be

 ‘reasonably calculated, under all the circumstances, to apprise interested parties of the pendency

 of the action and afford them an opportunity to present their objections.’” Vanderhoef, 2019 U.S.

 Dist. LEXIS 205798, at *6 (quoting Rio Props., v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th

 Cir. 2002)). As to the third consideration, Vaswani is “not required to make a showing that service



                                                  2
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 3 of 11 PageID: 180




 through ordinary channels would be futile . . . to be granted permission to effectuate service under

 Rule 4[(f)](3).” United States Sec. & Exch. Comm’n v. One or More Unknown Traders in Sec. of

 Fortress Inv. Grp., LLC, 2018 U.S. Dist. LEXIS 167164, at *18 (D.N.J. Sept. 27, 2018). To the

 contrary, “[c]ourts can grant Rule 4(f)(3) requests even where a plaintiff does not show that the

 other means are unduly burdensome or impossible.” Bravetti v. Liu, 2013 U.S. Dist. LEXIS

 175060, at *8 (D.N.J. Dec. 11, 2013); see also Restoration Hardware, Inc. v. Lighting Design

 Wholesalers, Inc., 2020 U.S. Dist. LEXIS 228149, at *11 (S.D.N.Y. Dec. 4, 2020) (“[T]here is no

 requirement that Plaintiff attempt service pursuant to provisions 4(f)(1) and 4(f)(2) before seeking

 permission of the court to effect service ‘by other means,’ pursuant to Rule 4(f)(3).”) (citing

 authorities). Nevertheless, “it is helpful to plaintiff’s case to show some measure of difficulty in

 effecting service by usual means.” Bravetti, 2013 U.S. Dist. LEXIS 175060, at *8 (citing

 Vanleeuwen v. Keyuan Petrochemicals, Inc., 2012 U.S. Dist. LEXIS 170921, at *4 (C.D. Cal.

 Nov. 30, 2012) (C.D. Cal. 2012)).

 IV.    Vaswani’s Certification

        In support of its motion, Vaswani submits the Certification of its CFO Amit Nihalani. D.E.

 10-1 (the “Nihalani Cert.”). Nihalani recaps each of the Defendants’ alleged roles in the events

 underlying the Complaint and states that in connection therewith, he has been “in frequent and

 close contact” with most of the Defendants, primarily via email and WhatsApp. Nihalani Cert. at

 ¶¶ 3-13. With the exception of defendant Radhika Rao (“Rao”), Nihalani provides an email address

 for each Defendant, in most cases obtained from Nihalani’s personal communications with the

 Defendants as recently as late 2020 or early 2021. Id. at ¶¶ 5-8, 14-22, 26 and exhibits thereto.

 Nihalani represents that none of the Defendants are in the United States. Id. at ¶ 13. Most are




                                                  3
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 4 of 11 PageID: 181




 believed to be based in India; some are in England or the Philippines. Id. at ¶¶ 5-7; Complaint at

 ¶¶ 4-13.

           Vaswani has engaged private investigators, process servers, and legal counsel in India and

 the Philippines in an effort to effectuate service. It has successfully served several Defendants

 associated with defendant Fairmacs Group (the “Fairmacs Defendants”), who in turn have

 answered the Complaint. Nihalani Cert. at ¶ 24 and Exhibits K, L; D.E. 4, 5. 1 Vaswani has

 attempted personal service upon all the other Defendants (except for Rao), with varying degrees

 of success; however, it has not returned executed summonses for any parties other than the

 Fairmacs Defendants. See Nihalani Cert. at ¶¶ 23-25 and exhibits thereto. Apart from the locations

 where service was attempted, Vaswani is not aware of a physical address for any of the

 Defendants. 2

 V.        Discussion

           a. Service Via Email

                   i. Due Process and Vaswani’s Attempts at Traditional Service

           Under the circumstances (and with the exception of defendant Nanjundappa Madhusudhan,

 who is discussed below) service via email seems likely to “apprise [Defendants] of the pendency

 of the action and afford them an opportunity to present their objections.” Vanderhoef, supra. The

 Court is satisfied that the Defendants own and use the email addresses at issue, as demonstrated

 by Nihalani directly communicating with them through these means. As stated in Morse v. Levine,



 1
  The fact that the Fairmacs Defendants have answered the Complaint may suggest that leave to serve them
 via email is unnecessary. However, the joint answer asserts an affirmative defense of insufficient service
 of process. D.E. 5 at ¶ 149. The Court therefore will consider (and grant) Vaswani’s request for alternative
 service upon the Fairmacs Defendants.
 2
     This again excepts Rao, as to whom Vaswani does not make such a representation.


                                                      4
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 5 of 11 PageID: 182




 2019 U.S. Dist. LEXIS 219277 (S.D.N.Y. Dec. 19, 2019), report and recommendation adopted,

 2020 U.S. Dist. LEXIS 1749 (S.D.N.Y., Jan. 3, 2020), service by email is generally permitted

 “where the movant has ‘supplied the [c]ourt with some facts indicating that the person to be served

 would be likely to receive the summons and complaint at the given email address.’” Id. at *10

 (quoting AMTO, LLC v. Bedford Asset Mgmt., LLC, 2015 U.S. Dist. LEXIS 70577, at *21-22

 (S.D.N.Y. May 29, 2015)). The record shows this to be the case here. Additionally, although not

 strictly necessary, it is “helpful” to Vaswani’s argument that it has demonstrated a good faith effort

 to serve these Defendants by traditional means, as well as that Vaswani does not have a physical

 address for at least some of them. See Nihalani Cert. at ¶¶ 24-25; Bravetti, supra; e.g., Craigslist,

 Inc. v. Temple, 2010 U.S. Dist. LEXIS 144411, at *4 (N.D. Cal. May 20, 2010) (allowing service

 by email where evidence demonstrated defendant “has no known physical address and that email

 is the most reasonable way for Plaintiff to provide notice to Defendant”). Moreover, the fact that

 several Defendants have answered the Complaint, coupled with an alleged arrangement involving

 an interconnected set of parties, suggests that all Defendants likely have notice of this lawsuit,

 further supporting the suitability of email service. See Morse, 2019 U.S. Dist. LEXIS 219277, at

 *11-12 (citing notice of suit as factor in permitting email service).

        In the case of Madhusudhan, Vaswani provides a printout from the website

 mycorporateinfo.com indicating that Madhusudhan is registered with India’s Ministry of

 Corporate Affairs as a director of defendant Visiolucid and providing his email address. See

 Nihalani Cert., Exhibit J. This falls short of demonstrating Madhusudhan is likely to receive the

 Summons and Complaint via that address. Vaswani provides neither an official or otherwise

 reliable source that this is Madhusudhan’s email address, nor any proof that Madhusudhan actively

 uses it. Upon these facts, the Court cannot permit service via Madhusudhan’s purported email



                                                   5
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 6 of 11 PageID: 183




 address. See, e.g., Fortunato v. Chase Bank USA, N.A., 2012 U.S. Dist. LEXIS 80594, at *7

 (S.D.N.Y. June 7, 2012) (denying motion for alternative service where “Chase has not set forth

 any facts that would give the Court a degree of certainty that . . . the email address listed on the

 Facebook profile is operational and accessed by Nicole”); Liberty Media Holdings, LLC v. Sheng

 Gan, 2012 U.S. Dist. LEXIS 5166, at *10 n.1 (D. Colo. Jan. 17, 2012) (“Many courts have also

 required that the plaintiff make some showing that it is reasonably likely that the defendant will

 actually receive email communications at the email address in question”, such as evidence of the

 email address being used to communicate with customers) (citing cases). The Court will grant

 leave for Vaswani to provide additional evidence to justify this (or another alternative) method of

 service upon Madhusudhan. 3

                 ii. Compliance with International Agreement

         As indicated, Rule 4(f)(3) expressly forbids service through any method prohibited by

 international agreement. The international agreement of relevance here is the Hague Convention,

 as it is “the exclusive method of effecting service between signatories to the convention”, Midmark

 Corp. v. Janak Healthcare Private Ltd., 2014 U.S. Dist. LEXIS 60665, at *3 (S.D. Ohio May 1,

 2014) (citing Kreimerman v. Casa Veerkamp S.A. de C.V., 22 F.3d 634, 643-44 (5th Cir. 1994)),

 a category that includes the United States, India, England, and the Philippines. See

 https://www.hcch.net/en/states/hcch-members (last visited April 15, 2021).


 3
   The Court notes that in attempting to serve Madhusudhan, Vaswani’s process server encountered an
 individual at Madhusudhan’s residence who represented he could “receive the posts” on Madhusudhan’s
 behalf and, upon the process server’s request, spoke by telephone with Madhusudhan, who instructed him
 to accept the Summons and Complaint, which he did. Nihalani Cert., Exhibit L at 2. Additionally, Vaswani
 has provided email communications with defendant Bangalore, who, along with Madhusudhan, is alleged
 to be a director of Visiolucid. It therefore is possible, perhaps even likely, that Madhusudhan already has
 notice of this lawsuit. Nonetheless, “the formality of service of process is mandatory, even where the
 defendant already has actual notice of the litigation”. Munb Loan Holdings, LLC v. Shoval, 2012 U.S. Dist.
 LEXIS 199792, at *7 n.3 (S.D. Fla. June 19, 2012). The Court will err on the side of protecting
 Madhusudhan’s due process rights.

                                                     6
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 7 of 11 PageID: 184




          As to those Defendants for whom Vaswani does not possess an accurate physical address,

 the Hague Convention is inapplicable. See Hague Convention, art. 1 (“This Convention shall not

 apply where the address of the person to be served with the document is not known.”); e.g., United

 States v. 200 Acres of Land, 773 F.3d 654, 659 (5th Cir. 2014) (same) (citing Hague Convention,

 art. 1).; see also Celgene Corp. v. Blanche Ltd., 2017 U.S. Dist. LEXIS 35126, at *6 (D.N.J. Mar.

 9, 2017) (“Although Plaintiff identified an address associated with Blanche, its investigators

 determined that Blanche maintains no actual presence at that address. Accordingly, Blanche’s

 address may be considered unknown for the purpose of the Hague Convention.”). Concerning

 these parties, therefore, “the court can skip the analysis on whether the Hague Convention allows

 email service.” United States v. Dinh, 2020 U.S. Dist. LEXIS 138517, at *4-5 (M.D. Fla. Aug. 4,

 2020).

          The Court is bound, however, to assess whether the Hague Convention permits email

 service upon those parties for whom Vaswani has a physical address, a question without a clear

 answer. The issue is as follows: Article 10(a) of the Hague Convention states that “[p]rovided the

 State of destination does not object, the present Convention shall not interfere with . . . the freedom

 to send judicial documents, by postal channels, directly to persons abroad”. Hague Convention art.

 10(a) (emphasis added). Both India and the Philippines have objected to Article 10(a); neither,

 however,        has        specifically       objected        to       email        service.       See

 https://www.hcch.net/en/states/authorities/details3/?aid=712 (last visited April 15, 2021) (India’s

 opposition      to    Article     10);     https://www.hcch.net/en/instruments/conventions/status-




                                                   7
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 8 of 11 PageID: 185




 table/notifications/?csid=1435&disp=resdn (last visited April 15, 2021) (Philippines’ objection to

 Article 10, subsections (a) and (c)).4 Consequently, the

                 question turns on whether service by “postal channels” under Article
                 10(a) of the Service Convention includes service by e-mail. Because
                 India [and the Philippines] ha[ve] objected to service provided for
                 under Article 10, allowing service by any means under Article 10
                 would violate an international agreement. If e-mail is a “postal
                 channel,” the Court is barred from granting [Vaswani’s] Motion for
                 Alternative Service under Rule 4(f)(3). If e-mail is not a “postal
                 channel,” then India’s [and the Philippines’] rejection of Article
                 10(a) does not reject e-mail service. The term “postal channels” in
                 Article 10(a) is not defined within the Service Convention . . . . The
                 Third Circuit has not yet evaluated this question.

 Genus Lifesciences Inc. v. Tapaysa Eng’g Works Pvt. Ltd., 2020 U.S. Dist. LEXIS 251499, at *6-

 7 and n.3 (E.D. Pa. Mar. 10, 2021).

         Federal courts are sharply divided on this matter. See id. at *7-9 (discussing split in

 authority); Sales v. Guangdong Chigo Heating & Ventilation Equip. Co., 2020 U.S. Dist. LEXIS

 190551, at *17-20 (N.D. Tex. Sep. 29, 2020 (same). What is clear is that those courts holding

 objections to Article 10 do not prohibit service by email represent the majority view. See Genus,

 Guangdong, supra. The Court agrees with this approach; i.e., with the “[n]umerous courts [that]

 have held that service by email does not violate any international agreement where the objections

 of the recipient nation are limited to those means enumerated in Article 10.” FTC v. Pecon

 Software Ltd., 2013 U.S. Dist. LEXIS 111375, at *12-13 (S.D.N.Y. Aug. 7, 2013) (citing cases).

 As persuasively stated in Genus:

                 the text of [Article 10(a) permitting service through “postal
                 channels”] necessarily contemplates sending documents through the
                 post, which in common parlance cannot be construed to include e-
                 mail either in text or in spirit given the dissimilarities between e-
                 mail and traditional mail. The Hague Service Convention—which

 4
  The United Kingdom, where defendant Bangalore is alleged to have a residence, see Complaint at ¶ 4, has
 objected to subsections (b) and (c) of Article 10, but not to subsection (a). EOI Corp. v. Medical Mktg., 172
 F.R.D. 133, 136-37 (D.N.J. 1997) (citing sources).
                                                      8
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 9 of 11 PageID: 186




                was written in 1965—does not address electronic communications
                nor do the Federal Rules of Civil Procedure governing service of
                international defendants. Looking at the plain text of the Service
                Convention, and the understanding of the Convention at the time it
                was conceived, the Court finds that the term “postal channels” does
                not extend to service by e-mail.

 2020 U.S. Dist. LEXIS 251499, at *9-10 (citation omitted).

        For the reasons stated, the Court concludes that email service is not barred by international

 agreement. In turn, it will grant Vaswani’s request for leave to effect service via email, except for

 as to Madhusudhan.

        b. Service Via Instagram

        As noted, Vaswani seeks leave to serve Rao through her Instagram profile. As a general

 matter, service via social media is assessed in the same manner as email service, with the analysis

 centering on due process concerns for the defendant receiving notice of the lawsuit. See, e.g.,

 Asiacell Communs. PJSC v. Doe, 2018 U.S. Dist. LEXIS 121890, at *6-10 (N.D. Cal. July 20,

 2018) (discussing due process in context of email and social media service). With this in mind, the

 Court must deny this portion of Vaswani’s motion.

        In support of this request, Vaswani provides printouts from an unverified crunchbase.com

 profile which lists Rao as CEO of defendant Lucidient and appears to link to her Facebook profile,

 which, according to Vaswani, links to her Instagram profile. See Nihalani Cert. at ¶ 21 and Exhibit

 H. Vaswani provides a printout of what appears to be Rao’s Instagram profile and states that it

 reflects activity as of January 2021; however, the Court cannot discern any such activity. See

 Nihalani Cert. at ¶ 21 and Exhibit I.

        Under these facts, the Court is unconvinced that service via Rao’s Instagram profile is

 reasonably calculated to provide her with notice of the lawsuit. This is for the same two reasons

 as stated in connection with Madhusudhan. First, although the Instagram profile appears to belong

                                                  9
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 10 of 11 PageID: 187




 to Rao, Vaswani provides no proof that this is so. See, e.g., SEC v. Dubovoy, 2019 U.S. Dist.

 LEXIS 72669, at *17 (D.N.J. Apr. 29, 2019) (denying request for service via Facebook in part

 because “the Commission . . . failed to subpoena Facebook to gather proof that Defendants . . .

 own the accounts”). Second, there is no indication that Rao actively monitors her Instagram

 account. As stated in Silverman v. Sito Mktg. Llc, 2015 U.S. Dist. LEXIS 197433 (E.D.N.Y. July

 21, 2015), “where courts have permitted service through social media messaging, they have been

 presented with strong evidence demonstrating that the party being served was likely to receive the

 message.” Id. at *6-7 (citing cases). No such evidence exists here. 5 The Court therefore will deny

 without prejudice Vaswani’s motion to serve Rao via Instagram. As above, Vaswani may submit

 additional evidence in support of this request.

 VI.     Conclusion

         For the reasons stated, it is on this 19th day of April 2021, hereby

         ORDERED that the portion of Plaintiff’s motion for leave to serve the Summons and

 Complaint [D.E. 1, 3] via email [D.E. 10] is GRANTED as to all defendants except for

 Nanjundappa Madhusudhan (“Madhusudhan”); and it is further

         ORDERED that the portion of Plaintiff’s motion for leave to serve Madhusudhan via email

 is DENIED WITHOUT PREJUDICE; and it is further

         ORDERED that the portion of Plaintiff’s motion for leave to serve Radhika Rao (“Rao”)

 via Instagram is DENIED WITHOUT PREJUDICE; and it is further

         ORDERED that Plaintiff may provide the Court with additional documentation supporting

 its request for alternative service upon Rao and Madhusudhan, no later than fourteen (14) days

 from this Order; and it is further


 5
   Separately but also relevant, Vaswani does not describe its efforts to determine a physical location or
 effect in-person service for Rao. See Nihalani Cert. at ¶ 24-25.

                                                    10
Case 2:20-cv-20288-KSH-CLW Document 13 Filed 04/19/21 Page 11 of 11 PageID: 188




        ORDERED that within seven (7) days of this Order, Plaintiff shall serve the Summons

 and Complaint, along with a copy of this Opinion and Order, upon the Defendants (except for

 Madhusudhan and Rao) via the means delineated in D.E. 10-1, Paragraph 26, whereupon service

 of the Summons and Complaint shall be deemed complete.

                                                                /s/ Cathy L. Waldor
                                                                Cathy L. Waldor, U.S.M.J.




                                             11
